Name: 2014/779/EU: Council Decision of 7 November 2014 appointing a Belgian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-11-12

 12.11.2014 EN Official Journal of the European Union L 327/4 COUNCIL DECISION of 7 November 2014 appointing a Belgian member of the European Economic and Social Committee (2014/779/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the proposal of the Belgian Government, Having regard to the opinion of the European Commission, Whereas: (1) On 13 September 2010 the Council adopted Decision 2010/570/EU, Euratom appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (1). (2) A member's seat on the European Economic and Social Committee has become vacant following the end of the term of office of Mr AndrÃ © MORDANT, HAS ADOPTED THIS DECISION: Article 1 Ms Anne DEMELENNE, SecrÃ ©taire gÃ ©nÃ ©rale de la FÃ ©dÃ ©ration GÃ ©nÃ ©rale du Travail de Belgique (FGTB) et PrÃ ©sidente de l'InterrÃ ©gionale wallonne de la FGTB, is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2015. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) OJ L 251, 25.9.2010, p. 8.